Pee Curiam:
Adam Oblender was the treasurer of Monterey Lodge, Independent Order of Odd Fellows, of Lancaster. The appellant, Christian Scheafer, was the surety on his official bond; and this suit was brought to recover the sum of $748.23, a balance admitted to have been in the hands of the said treasurer at the expiration of his term of office, and which he has never paid over to his successor in office. Ilis term ended on March 26, 1886. On that day he was re-elected for another year, but did not give bond for the term for which he was re-elected, and was not, therefore, qualified as treasurer for the second term. One E. E. Snyder was then elected treasurer, and on or about May 1, 1886, made demand on Oblender for the funds in his hands, which demand was not complied with. Had he given bond for the second term, and thus have succeeded himself as treasurer, there might have been a necessity of inquiring into the date when the actual default occurred. If the funds had been on hand on March 26,1886, and had passed into his custody as his own successor, there would not have been a der fault under the first bond. But he did not succeed himself; the money never passed out of his hands into the possession of any one authorized to receive it; his refusal to pay it when it was lawfully demanded made him a defaulter, and fixed the liability of his surety.
Judgment affirmed.